Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory double
patenting rejection is appropriate where the conflicting claims are not identical, but at
least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file
provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be
used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application
in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may
be filled out completely online using web-screens. An eTerminal Disclaimer that meets
all requirements is auto-processed and approved immediately upon submission. For
more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-29, 32-34, 36, 37, 39, 43, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,155,074 hereinafter refer to as US ‘074. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 11,155,074 discloses all the limitations 27-29, 32-34, 36, 37, 39, 40, 43, 45 and 47.
With respect to claim 27, note claims 1 and 6 of U.S. Patent No. 11,155,074 teaches a system for the production of three-dimensional screen-printed articles, comprising: 
a press bed comprising a plate having one or printing exploits (Column 20, Lines 66-67); and 
a printing screen, by means of which at least one printing exploit is printable several times (Column 21, Lines 1-2); 
wherein after each printing layer a value of a lift-off is increased by a value of an application thickness of a previous printing layer (Column 21, Lines 3-8), and 
wherein after printing on the press bed with one or more exploits or on a plurality of press beds, each with one or more exploits (Column 21, Lines 10-11), the value of the lift-off is increased between 0.2 pm and 250 pm before a subsequent printing of a next height-building printing layer is carried out (note: Claim 6, Column 21, Lines 38-41).
With respect to claim 28, note claim 1 of ‘074. 
With respect to claim 29, note claim 2 of ‘074.
With respect to claim 32, note claim 3 of ‘074.
With respect to claim 33, note claim 4 of ‘074.
With respect to claim 34, note claim 5 of ‘074.
With respect to claim 36, note claim 7 of ‘074.
With respect to claim 37, note claim 8 of ‘074.
With respect to claim 39, note claim 9 of ‘074.
With respect to claim 43, note claim 11 of ‘074.
With respect to claim 45, note claim 12 of ‘074.	

3.	Claims 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,155,074 in view of Sakamoto (US Patent 6,568,321).
With respect to claim 30, note claim 27 of US Patent 11,155,074 teaches the claimed invention with the exception of the plate comprises a plurality of positioning marks. 
Sakamoto teaches a screen printer with a plate (60) that has a plurality of positioning marks (64, 65).
Thus, it would have been obvious to one having ordinary skill in the art to provide positioning marks on the screen plate as taught by Sakamoto for the purpose of effectively and properly aligning the plate with the object to be printed.
With respect to claim 31, note claim 27 of US Patent 11,155,074 teaches the claimed invention with the exception of at least one positioning mark is assigned to each printing exploit. 
Sakamoto teaches at least one positioning mark(64, 65)  is assigned to each printing exploit (60). 
Thus, it would have been obvious to one having ordinary skill in the art to provide positioning marks on the screen plate as taught by Sakamoto for the purpose of effectively and properly aligning the plate with the object to be printed.

4.	Claims 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,155,074 in view of in view of Rai (JP 55-025304).
With respect to claim 35, note claim 27 of US Patent 11,155,074 teaches the claimed invention with the exception of a mechanical, gravimetric, electrical and/or optical device for determining the value of application thickness of an already present build-up height of a body.
Rai teaches a sensor to determine adjustment to the value the screen lift-off and wherein the present build up height of the object is then used to adjust to the value of the screen lift-off of the screen (Page 2 of the English Translation, 2nd Paragraph and Page 3, 1st Paragraph).
It would have been obvious to one having ordinary skill in the art to provide a sensor as taught by Rai for the purpose of ensuring and maintaining the proper adjustment.

5.    Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,155,074 in view of Tani (US Patent 5,802,970).
	With respect to claim 38, note claim 27 of US Patent 11,155,074 teaches the claimed invention with the exception of a gassing unit for gas treatment and/or temperature control, wherein at least a portion of the gassing unit is sealed off from environment hermetically and/or by overpressure.  
	Tani teaches a screen printing apparatus with a gassing unit for gas treatment and/or temperature control, wherein at least a portion of the gassing unit is sealed off from environment hermetically and/or by overpressure (Column 7, Line 61-Column 8, Line 9, Column 20, Lines 1-4, Lines 22-28).  
It would have been obvious to one having ordinary skill in the art to provide a gassing unit as taught by Tani for the purpose of preventing solder from degrading and such that long term continuous printing may be reliably consistent.

6.	Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,155,074 in view of Jaffa (US Patent 4,407,195).
With respect to claim 41, note claim 27 of US Patent 11,155,074 teaches the claimed invention with the exception of an upper printing mechanism and a lifting device, the lifting device comprising a motor brake, lift axis clamp fixing unit, counterweight element, fixed support and/or separation of lift axes from guide axes. 
Jaffa teaches a screen printing machine with a lifting device of the printing system is equipped with a motor brake (Abstract).
It would have been obvious to one having ordinary skill in the art to provide a break with a lifting device as taught by Jaffa for the purpose of controlling the motion of the printing apparatus.

7.    Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,155,074 in view of Li et al. (US Publication 2012/0055355).
With respect to claim 42, note claim 27 of US Patent 11,155,074 teaches the claimed invention with the exception of a press bed constructed from two parts and has opposing vacuum grooves or centrally arranged vacuum channels.
Liu et al. teaches a printing unit with a press bed with a vacuum pump (Paragraph 0104 and note: it is obvious that the vacuum unit would have grooves in order to provide the suction necessary to retain the substrate).
It would have been obvious to one having ordinary skill in the art to provide vacuum pump as taught by Liu et al. for the purpose of effectively retaining the substrate in proper print orientation.

8.	Claims 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11,155,074 in view of in view of Meola (US Patent 6,092,464).
With respect to claim 44, note claim 27 of US Patent 11,155,074 teaches the claimed invention with the exception of the plate with the one or more printing exploits, after 4Application No. Not Yet AssignedDocket No.: 33381 /53832BFirst Preliminary Amendmentprinting of all exploits of a plane layer, is fully transportable under a curing system, where the curing system is adapted to cure the printing layer at the same time, wherein the curing system is adapted to adjust a distance between the curing system and a building-up height of an object to be printed , and the system further comprises a temperature control unit to control during and/or after curing, a temperature control of the object.
Meola et al. teaches the press bed (30), after printing of all printing objects (14a, 14b, 16 and 20) of a plane position, is/are fully transportable under a curing system (36, 44, Figure 2), where the curing of the printing layer can be carried out at the same time (36, 44, Figure 2). Note with respect to the, “wherein the curing system distance from the building-up height of the object is adjusted, wherein during and/or after the curing, temperature control of the object is performed”, are merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431- 32 (Fed. Cir. 1997)." Furthermore, MPEP 2114(11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. "Therefore, since Meola et al. teaches all of the structure as recited, Meola et al. is capable of being used in the manner recited and meets the claim language.
It would have been obvious to one having ordinary skill in the art to provide vacuum pump as taught by Meola et al. for the purpose of effectively retaining the substrate in proper print orientation.
With respect to claim 46, note claim 27 of US Patent 11,155,074 teaches the claimed invention with the exception of a doctor blade unit is included, the doctor blade unit comprising printing doctor blade unit, flood bar, and mass dosing mechanism and being equipped in each of the movable axes the axial movement of the flood bar.
Meola et al. teaches a doctor blade unit is included, the doctor blade unit comprising printing doctor blade unit (172 a, 172b), flood bar (172a,172b), and mass dosing mechanism (note: 174 is the print head that provides the ink therefore can be considered to be mass dosing) and being equipped in each of the movable axes the axial movement of the flood bar (172a, 172b).
It would have been obvious to one having ordinary skill in the art to provide vacuum pump as taught by Meola et al. for the purpose of effectively providing the proper amount of ink on a medium thereby providing a clear, concise image on a medium.

Drawings
9.    The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims:
Plate with a plurality of positioning marks in claim 30
Positioning mark assigned to each printing exploit in claim 31
Mechanical, Gravimetric, electrical and/or optical device in claim 35
Triggering irradiation unit in claim 36
•    Temperature control in claim 38 and 44
Lifting device or lowering device, control system in claim 40
•    Lifting device, a motor brake, lift axis clamp fixing unit, counterweight element in claim 41
•    Opposing vacuum grooves or centrally arranged vacuum channels in claim 42
•    Lift drives, guide columns claim 43
•    Temperature control unit in claim 44
•    Screen holder in claim 45
•    Flood bar mechanism, Mass Dosing Mechanism, Bearing in claim 46
•    Adjustable stop, damping elements, in plumb acting hydraulic, pneumatic or motor drive in claim 47
Therefore, every feature must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 32-34, 36, 37, 44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124).
With respect to claims 27 and 48, Meola et al. teaches a system and method for the production of three-dimensional screen-printed articles, comprising
 a press bed (30) comprising a plate (12) having one or more printing exploits (14a, 14b, 16 and 20), 
a printing screen (50), by means of which at least one printing exploits (14a, 14b, 16 and 20) is printable several times; and
a curing system (36, 44, Figure 2) and
Meola et al. does not explicitly disclose wherein after each printing layer a value of an application thickness of a previous printing layer and wherein after printing on the press bed with one or more exploits or on a plurality of press beds, each with one or more exploits, the value of lift is creased between 0.2 µm and 250µm before a subsequent printing of a next height-building printing layer is carried out. 
Sato teaches a printer wherein after each printing layer a value of an application thickness of a previous printing layer (Paragraphs 0007, 0048, 0049 and Figure 1) and wherein after printing on the press bed with one or more exploits or on a plurality of press beds, each with one or more exploits, the value of lift is creased between 0.2 µm and 250µm before a subsequent printing of a next height-building printing layer is carried out (note the limitation, “the increase of the value of lift off is between 0.2 pm and 250 pm is before a subsequent printing of a next height-building printing layer is carried out”, is merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431-32 (Fed. Cir. 1997)." Furthermore, MPEP 2114(11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, since Meola et al. in view of Sato teaches all of the structure as recited, Meola et al. in view of Sato is capable of being used in the manner recited and meets the claim language.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the printer of Meola with structure that can provide a printing layer with a value of lift off as taught by Sato for the purpose of facilitating separation of the plate from the printed object thereby producing a high precision of printing on the image.
With respect to claim 28, Meola et al. teaches the plate (12) with one or more printing exploits (34, 46, 48) is movable into a curing system (36, 44, Figure 2).
With respect to claim 29, Meola et al. teaches wherein the system comprises at least two curing systems (36, 44, Figure 2) from which the press bed can be loaded with the plates with one or more printing exploits (14a, 14b, 16 and 20).
With respect to claim 32, note the limitation, “wherein the system is adapted to increase the value of the lift-off by the value of the application thickness of a performed printing before a subsequent printing process that raises a body of the respective exploit is carried out”, is merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USPO.2d 1429, 1431- 32 (Fed. Cir. 1997)." Furthermore, MPEP 2114 (11) states, “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Therefore, since Meola et al. teaches all of the structure as recited, Meola et al. is capable of being used in the manner recited and meets the claim language.
With respect to claim 33, Meola et al. teaches a doctor blade (172b) and a flood bar (172a), wherein at least the printing screen, a doctor blade, and a flood bar are raised by the amount of the application thickness (note: Sato teaches all the structure that provides lifting/lowering a stencil/plate, therefore Sato is capable of increasing by application thickness).
With respect to claim 34, Sato teaches a lowering unit for the press bed, where the press bed is adapted to be lowered by the amount of the application thickness of the previous printing (8, Paragraph 0031). 
With respect to claim 36, Meola et al. teaches curing system comprises curing triggering irradiation unit in which multiple ones of the printing exploits (34, 46, 48), can be exposed to curing simultaneously (36, 44).
With respect to claim 37, Meola et al. teaches the curing triggering irradiation unit comprises different radiation sources (36, 44).
With respect to claim 44, Meola et al. teaches the plate with the one or more printing exploits (14a, 14b, 16 and 20), after printing of all exploits of a plane layer, is fully transportable under a curing system (36, 44, Figure 2), wherein the curing system (36, 44, Figure 2) is adapted to adjust a distance between the curing system (36, 44, Figure 2) and a building up height of an object to be printed, and the system further comprises a temperature control unit to control during and/or after curing, a temperature of the object. Note with respect to the, “wherein the curing system distance from the building-up height of the object is adjusted, wherein during and/or after the curing, temperature control of the object is performed”, are merely a functional recitation of a desired mode of operation. It has been held that apparatus claims must be structurally distinguishable from the prior art. Particular attention is invited to MPEP 2114(1) which states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473. 1477-78.44 USP0.2d 1429, 1431- 32 (Fed. Cir. 1997)." Furthermore, MPEP 2114(11) states, "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim. " Therefore, since Meola et al. in view of Sato teaches all of the structure as recited, Meola et al. in view of Sato is capable of being used in the manner recited and meets the claim language.
With respect to claim 46, Meola et al. teaches a doctor blade mechanism comprising a printing doctor blade mechanism (172 a, 172b), flood bar mechanism (172a,172b), and mass dosing mechanism (note: 174 is the print head that provides the ink therefore can be considered to be mass dosing) in the movable axes and bearings comprising a bearing combination of fixed bearing (172a, 172b).

11.	Claims 30, 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Sakamoto (US Patent 6,568,321).
With respect to claim 30, Meola et al., as modified, teaches the claimed invention with the exception of the plate comprises a plurality of positioning marks. Sakamoto teaches a screen printer with a plate (60) that has a plurality of positioning marks (64, 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the screen plate as taught by Meola et al., as modified, to provide positioning marks on the screen plate as taught by Sakamoto for the purpose of effectively and properly aligning the plate with the object to be printed.
With respect to claim 31, Sakamoto teaches at least one positioning mark (54,
55) is assigned to each printing exploit.
With respect to claim 39, Meola et al., as modified, teaches a printing station is equipped with one or more holders for printing screens (50), however does not explicitly disclose at least two systems to detect, analyze, and control registration marks, and in which an upper mechanism, which carries out the printing, can be aligned, displaced, and/or rotated with respect to the position of the object.
Sakamoto teaches a screen printer with two systems (plate 60 and substrate 53) to detect, analyze, and control registration marks (64, 65 on the plate and 54, 55 on the substrate 53), and in which an upper mechanism, which carries out the printing, can be aligned, displaced, and/or rotated with respect to the position of the object (Column 2, Lines 28-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the screen plate as taught by Meola et al., as modified, to provide positioning marks on the screen plate as taught by Sakamoto for the purpose of effectively and properly aligning the plate with the object to be printed.

12.	Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Rai (JP 55-025304).
With respect to claim 35, Meola et al., as modified, teaches the claimed invention however does not explicitly disclose, a mechanical, gravimetric, electrical and/or optical device for determining the value of application thickness of an already present build-up height of a body.
Rai teaches a sensor to determine adjustment to the value the screen lift-off and wherein the present build up height of the object is then used to adjust to the value of the screen lift-off of the screen (Page 2 of the English Translation, 2nd Paragraph and Page 3, 1st Paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the invention as taught by Meola et al., as modified, to provide a sensor as taught by Rai for the purpose of ensuring and maintaining the proper adjustment.
With respect to claim 43, Meola et al., as modified, teaches the claimed invention with the exception of a centrally arranged one or more lift drives and guide columns, wherein the lift drive and guide columns are arranged such that (1) there is load transfer via the guide columns, (2) the lift drives are present on each guide column with load transfer via the guide columns, (3) the lift drives are present next to each guide column with load transfer through the lift drive, (4) the lift drives are present next to each guide column with a weight-relieving device at least during the lifting process.
Rai teaches it is well known in the art to provide one or more lift drives and guide columns (Page 2 of the English Translation, 2nd Paragraph and Page 3, 1st Paragraph, Figures 4 and 5) wherein the lift drive and guide columns are arranged such that (1) there is load transfer via the guide columns, (2) the lift drives are present on each guide column with load transfer via the guide columns, (3) the lift drives are present next to each guide column with load transfer through the lift drive, (4) the lift drives are present next to each guide column with a weight-relieving device at least during the lifting process  (Page 2 of the English Translation, 2nd Paragraph and Page 3, Last Sentence and Page 4,1st Paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the invention as taught by Meola et al., as modified, to provide column lift device as taught by Rai for the purpose of ensuring the frame is properly supported for lowering and lifting the substrate thereby providing a constant distance between a surface and stencil.

13.    Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Tani (US Patent 5,802,970).
	With respect to claim Meola et al., as modified, teaches the claimed invention with the exception of a gassing unit for gas treatment and/or temperature control, wherein at least a portion of the gassing unit is sealed off from environment hermetically and/or by overpressure.  
	Tani teaches a screen printing apparatus with a gassing unit for gas treatment and/or temperature control, wherein at least a portion of the gassing unit is sealed off from environment hermetically and/or by overpressure (Column 7, Line 61-Column 8, Line 9, Column 20, Lines 1-4, Lines 22-28).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the invention as taught by Meola et al., as modified, to provide a gassing unit as taught by Tani for the purpose of preventing solder from degrading and such that long term continuous printing may be reliably consistent.

14.	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Jaffa (US Patent 4,407,195).
With respect to claim 41, Meola et al., as modified, teaches the claimed invention with the exception of an upper printing mechanism and a lifting device, the lifting device comprising a motor brake, lift axis clamp fixing unit, counterweight element, fixed support and/or separation of lift axes from guide axes. Jaffa teaches a screen printing machine with a lifting device of the printing system is equipped with a motor brake (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the screen plate as taught by Meola et al., as modified, to provide a break with a lifting device as taught by Jaffa for the purpose of controlling the motion of the printing apparatus.
15.    Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Li et al. (US Publication 2012/0055355).
With respect to claim 42, Meola et al., as modified, teaches the claimed invention including a press bed (30), however does not explicitly disclose a press bed constructed from two parts and has opposing vacuum grooves or centrally arranged vacuum channels.
Liu et al. teaches a printing unit with a press bed with a vacuum pump (Paragraph 0104 and note: it is obvious that the vacuum unit would have grooves in order to provide the suction necessary to retain the substrate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the press bed as taught by Meola et al., as modified, to provide vacuum pump as taught by Liu et al. for the purpose of effectively retaining the substrate in proper print orientation.

16.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Meola et al. (US Patent 6,092,464) in view of Sato (US Publication 2008/0121124) as applied to the claims above, and further in view of Tanaka (US Publication 2011/0297020) and Sakamoto (US Patent 6,568,321)
With respect to claim 45, Meola et al., as modified, teaches the claimed invention with the exception of the print bed comprises an upper printing mechanism comprising a screen holder adjustable in all axial points, and adapted to orient the print screen contained therein plane parallel or parallel with correction values with respect to the print bed or a body surface, the screen holder further comprising more than one screen positioning elements by which the screen may be oriented, and the upper printing mechanism further comprises one or more cameras and illumination devices for measurement of position of the screen.  
Tanaka teaches a screen printer printing mechanism of the press bed comprises a screen holder (5), the height position of which is individually or automatically adjustable (rods 5’) in all axial points, and with which the respective screen may be oriented plane parallel or parallel with correction values with respect to the print bed or the object surface (Figure 2), and which comprises more than one screen positioning element by which the screen may be oriented (Figures 2 and 3).
However, Tanaka does not explicitly disclose a positioning and registration mark detection and evaluation proceed beyond a screen or frame or mother frame clamping process, with the possibility of follow-on positioning after the first positioning process to prevent dislocalization by the clamping process, wherein the screen is positioned by means of registration marks integrated in the screen with a possibility of manual, semiautomatic, or automatic adjustment of the height positions of the screen holder over all corners and sides of a screen frame, or the a screen layout orientation adjustment by means of visual projection of the registration marks or by means of electronic evaluation with register accuracy.
Sakamoto teaches a screen printer with positioning and registration mark detection (marks 64, 65 on the plate and 54, 55 on the substrate 53) and evaluation (marks 64, 65 on the plate and 54, 55 on the substrate 53), and in which an upper mechanism, which carries out the printing, can be aligned, displaced, and/or rotated with respect to the position of the object preventing dislocalization by the
clamping process (Column 2, Lines 28-48, with a possibility of manual, semiautomatic, or automatic adjustment of the height positions of the screen holder over all corners and sides of a screen frame (68 and Column 3, Lines 44-53, Lines 62-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to further modify the screen plate as taught by Meola et al., as modified, to provide positioning marks on the screen plate as taught by Sakamoto for the purpose of effectively and properly aligning the plate with the object to be printed.

Allowable Subject Matter
17.	Claim 40 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 40, the prior art does not teach or render obvious a press bed drive, a printing station, an upper printing mechanism, a lifting device for the upper printing mechanism or a lowering device for the press bed, a curing system, a control system, a measurement and control device for the press bed position, screen position, upper printing mechanism position, as well as doctor blade and flood bar position and path, and control devices for the lift-off position, lift amount, doctor blade and flood bar position and path, curing parameters and cycle time optimization, on one or more press beds in one or more exploits per press bed.al. teaches 
With respect to claim 47, the prior art does not teach or render obvious a system for production of 3-D articles in combination with all the structure as recited and in particularly one or more damping elements can be included to influence movement of the doctor blade, without the risk of the stop point of a doctor blade lift being influenced at the stop, with deviating reproduction values, and wherein adjustability of the doctor blade and optionally the flood bar is achieved by an actuation comprising an always in-plumb acting hydraulic or pneumatic or motor drive, on two sides, to which the doctor blade and optionally the flood bar are connected to in such a rigid way that by means of a fixed-position rotary bearing at one side, and a swivel bearing displaceable and lockable in the Y-axis direction at the other side, the doctor blade orientation at an application point on the screen mesh and the application region on the print substrate or the already printed layers as well as the proof during the printing process are always parallel, without screen tension differences, layout density differences, mass friction resistances, or other subordinate influential parameters allowing a change in position of the printing doctor blade edge and optionally the flood bar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Ueno (JP2017-226183), Koenig et al. (DE102007026978), Oota (JP 11-129446), Yamaguchi (JP 09-314802) and Mori (JP 08-118594) teaches screen printer with screen lift-off.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853